DETAILED ACTION
In response to remarks filed on 25 July 2022
Status of Claims
Claims 1-9 and 11-19 are pending;
Claims 1 and 11 are currently amended;
Claims 2-9 and 12-19 were previously presented;
Claim 10 is cancelled;
Claims 1-9 and 11-19 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 25 July 2022 have been fully considered and they are moot since a new reference is being incorporated to reject the claims in view of the new limitations by applicant.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 11-13 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lloyd (U.S. Patent No. 4,140,421).
As to Claim 1, Lloyd discloses a subsurface irrigation system for creating a water table at a desired depth, said system comprising: 
An exterior wall (Annotated figure A, “exterior wall”) formed of a water impermeable material; 
A first seep hole wall having a top portion (Annotated figure A, “horizontal portion of first seep wall”) and a bottom portion (Annotated figure A, “bottom portion of first seep wall”), the top portion of the first seep hole wall extending in a horizontal direction and connected to the exterior wall and the bottom portion extending downwardly and connected to the exterior wall, thereby forming a first bidirectional channel chamber (82), between the exterior wall and the first seep hole wall, configured to allow water to pass bidirectionally along the length of the first bidirectional channel chamber; 
A self-leveling saturated channel (Annotated figure A, “self-leveling saturated channel”) formed by the first seep hole wall; and 
A plurality of bidirectional seep holes (86) formed in the first seep hole wall, said plurality of bidirectional seep holes being large enough to allow liquid communication between said self- leveling saturated channel and the first bidirectional channel chamber.  


    PNG
    media_image1.png
    712
    1077
    media_image1.png
    Greyscale

Figure A. Irrigation system (Lloyd)
As to Claim 2, Lloyd discloses the invention of Claim 1 (Refer to Claim 1 discussion). Lloyd also discloses wherein the self-leveling saturated channel (Annotated figure A. “saturated channel”) is formed by the first seep hole wall and the exterior wall.  
As to Claim 3, Lloyd discloses the invention of Claim 1 (Refer to Claim 1 discussion). Lloyd also discloses further comprising: a second seep hole wall having a top portion (Annotated figure A. “top portion of second seep hole wall”) and a bottom portion (Annotated figure A. “bottom portion of second seep hole wall”), the second seep hole wall extending in the horizontal direction and connected to the exterior wall along the top portion of the second seep hole wall, thereby forming a second bidirectional channel chamber (84), between the exterior wall and the second seep hole wall, configured to allow water to pass freely along the length of the second bidirectional channel chamber, wherein the self-leveling saturated channel is formed by the first and second seep hole walls; and a plurality of bidirectional seep holes (87) formed in the second seep hole wall, said plurality of bidirectional seep holes being large enough to allow liquid communication between said self- leveling saturated channel and the second bidirectional channel chamber.  
As to Claim 4, Lloyd discloses the invention of Claim 3 (Refer to Claim 3 discussion). Lloyd also discloses wherein the self-leveling saturated channel (Annotated figure A. “saturated channel”) is saturated with water and the water in the bidirectional channel chambers flows freely.  
As to Claim 11, Lloyd discloses a method for creating a water table at a desired depth with a subsurface irrigation system including an exterior wall (Annotated figure A. “exterior wall”) formed of a water impermeable material, a first seep hole wall having a top portion (Annotated figure A, “top portion of first seep wall”) and a bottom portion (Annotated figure A, “bottom portion of first seep wall”), the first seep hole wall extending in a horizontal direction and connected to the exterior wall and the bottom portion extending downwardly and connecting with the exterior wall, thereby forming a first bidirectional channel chamber (82), between the exterior wall and the first seep hole wall, a self-leveling saturated channel (Annotated figure A. “self-leveling saturated channel”) formed by the first seep hole wall, and a plurality of bidirectional seep holes (86) formed in the first seep hole wall, said plurality of bidirectional seep holes being large enough to allow liquid communication between said self-leveling saturated channel and the first bidirectional channel chamber, said method comprising: burying the subsurface irrigation system (Abstract) at the desired depth of said water table and adding water to the bidirectional channel chambers (82, 84); and allowing water to pass freely along the length of the first bidirectional channel chamber.
As to Claim 12, Lloyd discloses the invention of Claim 11 (Refer to Claim 11 discussion). Lloyd also discloses further comprising allowing bidirectional water equilibrium leveling gravity flow of water in the first bidirectional channel chamber (82).  
As to Claim 13, Lloyd discloses the invention of Claim 12 (Refer to Claim 12 discussion). Lloyd also discloses further comprising saturating the self-leveling saturated channel (82) with water to irrigate plants having a root zone.  
As to Claim 19, Lloyd discloses the invention of Claim 11 (Refer to Claim 11 discussion). Lloyd also discloses further comprising: irrigating a field with the subsurface irrigation system, draining the field with the subsurface irrigation system, and recharging the water table with the subsurface irrigation system (Abstract).
Claims 1, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soderstrom (U.S. Patent No. 4,389,138).
As to Claim 1, Soderstrom discloses a subsurface irrigation system for creating a water table at a desired depth, said system comprising: 
An exterior wall (Annotated Figure B, “exterior wall”) formed of a water impermeable material; 
A first seep hole wall having a top portion (Annotated Figure B, “top portion of first wall”. “Top” is a relative term) and a bottom portion (Annotated Figure B, “bottom portion of first wall”. “Bottom” is a relative term), the top portion of the first seep hole wall extending in a horizontal direction (“horizontal” is being interpreted as flat since the claim does not provide any reference point to determine to what element the wall is horizontal with respect to) and connected to the exterior wall and the bottom portion extending downwardly and connected to the exterior wall, thereby forming a first bidirectional channel chamber (Annotated Figure B, “first chamber”), between the exterior wall and the first seep hole wall, configured to allow water to pass bidirectionally along the length of the first bidirectional channel chamber; 
A self-leveling saturated channel (Annotated Figure B, “channel”) formed by the first seep hole wall; and 
A plurality of bidirectional seep holes (Figure 3) formed in the first seep hole wall, said plurality of bidirectional seep holes being large enough to allow liquid communication between said self- leveling saturated channel and the first bidirectional channel chamber.  
As to Claim 3, Soderstrom discloses the invention of Claim 1 (Refer to Claim 1 discussion). Soderstrom also discloses further comprising: a second seep hole wall having a top portion (Annotated Figure B. “top portion of second wall”) and a bottom portion (Annotated Figure B, “bottom portion of second wall”), the second seep hole wall extending in the horizontal direction and connected to the exterior wall along the top portion of the second seep hole wall, thereby forming a second bidirectional channel chamber (Annotated Figure B, “channel”), between the exterior wall and the second seep hole wall, configured to allow water to pass freely along the length of the second bidirectional channel chamber, wherein the self-leveling saturated channel is formed by the first and second seep hole walls; and a plurality of bidirectional seep holes (Figure 3) formed in the second seep hole wall, said plurality of bidirectional seep holes being large enough to allow liquid communication between said self-leveling saturated channel and the second bidirectional channel chamber.  
As to Claim 9, Soderstrom discloses the invention of Claim 3 (Refer to Claim 3 discussion). Soderstrom also discloses wherein a bottom of the self-leveling saturated channel (Annotated Figure B, “channel”) is formed with the exterior wall and wherein the top portions of the seep hole walls are horizontal and devoid of seep holes.  
As to Claim 11, Soderstrom discloses a method for creating a water table at a desired depth with a subsurface irrigation system including an exterior wall (Annotated Figure B. “exterior wall”) formed of a water impermeable material, a first seep hole wall having a top portion (Annotated Figure B, “top portion of first wall”) and a bottom portion (Annotated Figure B, “bottom portion of first wall”), the first seep hole wall extending in a horizontal direction and connected to the exterior wall and the bottom portion extending downwardly and connecting with the exterior wall, thereby forming a first bidirectional channel chamber (Annotated Figure B, “first chamber”), between the exterior wall and the first seep hole wall, a self-leveling saturated channel (Annotated Figure B. “channel”) formed by the first seep hole wall, and a plurality of bidirectional seep holes (Figure 3) formed in the first seep hole wall, said plurality of bidirectional seep holes being large enough to allow liquid communication between said self-leveling saturated channel and the first bidirectional channel chamber, said method comprising: burying the subsurface irrigation system (Column 3, Lines 55-56) at the desired depth of said water table and adding water to the bidirectional channel chambers (Annotated Figure B, “first chamber”, “second chamber”); and allowing water to pass freely along the length of the first bidirectional channel chamber.

    PNG
    media_image2.png
    650
    917
    media_image2.png
    Greyscale

Figure B. Irrigation system (Soderstrom)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd (U.S. Patent No. 4,140,421) alone.
As to Claim 5, Lloyd discloses the invention of Claim 4 (Refer to Claim 4 discussion). Lloyd is silent about the self-leveling saturated channel is buried near plants having a root zone and is buried at least 12 inches below the root zone to prevent water lost to surface evaporation and soil solar vaporization. It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to have the self-leveling saturated channel buried near plants having a root zone and is buried at least 12 inches below the root zone to prevent water lost to surface evaporation and soil solar vaporization since such a modification is a matter of design choice which requires routine skill in the art.
As to Claim 6, Lloyd discloses the invention of Claim 5 (Refer to Claim 5 discussion). Lloyd also discloses wherein the self-leveling saturated channel (Annotated figure A. “saturated channel”) is filled with water to create a water saturation zone in the saturated channel and to create a water moisture zone in the root zone.  
As to Claim 7, Lloyd discloses the invention of Claim 6 (Refer to Claim 6 discussion). Lloyd also discloses wherein the water moisture zone is buried deep enough to eliminate weed seed germination and weed growth (Abstract).  
As to Claim 8, Lloyd discloses the invention of Claim 7 (Refer to Claim 7 discussion). Lloyd also discloses wherein the exterior wall (Annotated figure A. “exterior wall”) is buried in parallel with other sections of exterior walls with respective self-leveling saturated channels, to provide an interconnected virtual water table across a field and prevent water percolating below the sections of exterior walls.  
As to Claim 14, Lloyd discloses the invention of Claim 13 (Refer to Claim 13 discussion). Lloyd is silent about the self-leveling saturated channel is buried near plants having a root zone and is buried at least 12 inches below the root zone to prevent water lost to surface evaporation and soil solar vaporization. It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to have the self-leveling saturated channel buried near plants having a root zone and is buried at least 12 inches below the root zone to prevent water lost to surface evaporation and soil solar vaporization since such a modification is a matter of design choice which requires routine skill in the art.
As to Claim 15, Lloyd discloses the invention of Claim 14 (Refer to Claim 13 discussion). Lloyd also discloses further comprising creating a water saturation zone in the self-leveling saturated channel and to create a water moisture zone in the root zone (Abstract).  
As to Claim 16, Lloyd discloses the invention of Claim 15 (Refer to Claim 15 discussion). Lloyd also discloses further comprising eliminating weed seed germination, weed growth by burying the water moisture zone so that the water moisture zone does not reach the surface of the earth and the water saturation zone is anerobic (Abstract).  
As to Claim 17, Lloyd discloses the invention of Claim 16 (Refer to Claim 16 discussion). Lloyd also discloses further comprising burying the exterior wall (Annotated figure A. “exterior wall”) in parallel with other sections of exterior walls with respective self-leveling saturated channels, to provide an interconnected virtual water table across a field and preventing water percolating below the sections of exterior walls.  
As to Claim 18, Lloyd discloses the invention of Claim 16 (Refer to Claim 16 discussion). Lloyd also discloses further comprising adding greywater to the channel (Annotated figure A. “saturated channel”).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678